Citation Nr: 1509030	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis, to include as a result of in-service herbicide exposure.

2. Entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis and irritable bowel syndrome, as a result of in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1956 to January 1960 and from November 1960 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of the Veteran's claim is currently held by the RO in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's contentions require further development and the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran proper notice informing him of the evidence necessary to establish a secondary service connection claim to substantiate the claims of service connection for rheumatoid arthritis and a gastrointestinal disorder, secondary to service-connected diabetes mellitus.  An appropriate period of time should be allowed for response.

2. Obtain and associate with the virtual claims file all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Review the expanded record.  If, and only if, the record suggests a link between the Veteran's claimed disabilities and either his active service or a service-connected disability, schedule him for a VA examination for the purpose of obtaining an etiological opinion.  The entire claims file, including this remand, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing or consultations should be performed.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:

a. Did the Veteran's rheumatoid arthritis and/or gastrointestinal disorder have its onset or is otherwise etiologically related to his period of active service?  In providing this opinion, the examiner must specifically address the Veteran's herbicide exposure and may not rely, in whole or in part, on the claimed disabilities not being listed as presumptively due to herbicide exposure.

b. If not, was the Veteran's rheumatoid arthritis and/or gastrointestinal disorder is proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) his service-connected diabetes mellitus, to include any related treatment?  In providing this opinion, the examiner is informed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




